EXHIBIT 10.1


TRIBUNE COMPANY
TRANSITIONAL COMPENSATION PLAN FOR EXECUTIVE EMPLOYEES

Tribune Company, by resolution of its Board of Directors, adopted the Tribune
Company Transitional Compensation Plan for Executive Employees (the “Plan”) on
December 9, 1985, to attract and retain executives of outstanding competence and
to provide additional assurance that they will remain with Tribune Company and
its subsidiaries on a long-term basis. The following provisions constitute an
amendment and restatement of the Plan effective as of January 1, 2005.

1.

Participation. Any full-time, key executive employee of Tribune Company or of
any of its subsidiaries shall be eligible to participate in the Plan in one of
two separate tiers, if at the time his employment terminates he has been
designated by the Committee as being covered by the Plan within a specific tier,
and such designation has not been revoked; provided, however, that no revocation
of such designation shall be effective if made: (a) on the day of, or within 36
months after, occurrence of a “Change in Control,” as such term is hereinafter
defined; or (b) prior to a Change in Control, but at the request of any third
party participating in or causing the Change in Control; or (c) otherwise in
connection with or in anticipation of a Change in Control.


  For the purposes of the Plan, the term “subsidiary” shall mean any
corporation, more than 50 percent of the outstanding, voting stock in which is
owned by Tribune Company or by a subsidiary.


2.

Administration. The Plan shall be administered by the Governance and
Compensation Committee of the Board of Directors of Tribune Company (the
“Committee”) or by a successor committee. The Committee shall have the authority
to make rules and regulations governing the administration of the Plan, to
designate executive employees to be covered by the Plan, to revoke such
designations, and to make all other determinations or decisions, and to take
such actions, as may be necessary or advisable for the administration of the
Plan. The Committee’s determinations need not be uniform, and may be made
selectively among eligible employees, whether or not they are similarly
situated.


3.

Eligibility for Transitional Compensation. An executive who is a Participant in
the Plan shall be eligible to receive transitional compensation, in the amounts
and at the times described in paragraph 5, if:


    (a)        His employment with the Company and all of its subsidiaries is
terminated:

(i)  

On the day of, or within 36 months after, occurrence of a “Change in Control,”
as such term is hereinafter defined; or



--------------------------------------------------------------------------------

(ii)  

Prior to a Change in Control, but at the request of any third party
participating in or causing the Change in Control; or


(iii)  

Otherwise in connection with or in anticipation of a Change in Control; and


    (b)        The Participant’s termination of employment was not:

(i)  

On account of his death;


(ii)  

On account of a physical or mental condition that would entitle him to long-term
disability benefits under the Tribune Company Long Term Disability Plan , as
then in effect (whether or not he is actually a Participant in such plan);


(iii)  

For conduct involving dishonesty or willful misconduct which, in either case, is
detrimental in a significant way to the business of Tribune Company or any of
its subsidiaries; or


(iv)  

On account of the employee’s voluntary resignation; provided that a resignation
shall not be considered to be “voluntary” for the purposes of the Plan in the
following situations: (x) if the resignation by Tribune Company’s Chairman &
Chief Executive Officer or a Participant designated as a Tier I Participant as
of December 13, 1994, occurs during the 30-day period immediately following the
first anniversary of the Change in Control (i.e., this provision is not
available for Tier II Participants or other Tier I Participants); or (y) if the
resignation occurs under the circumstances described in paragraph 14(a) of the
Plan; or (z) if, subsequent to the Change in Control and prior to such
resignation, there has been a reduction in the nature or scope of the
Participant’s authority or duties, a reduction in the Participant’s compensation
or benefits or a change in the city in which he is required to perform his
duties.


4.     Change in Control. For the purposes of the Plan, a “Change in Control”
shall mean:

(a)  

The acquisition, other than from Tribune Company, by any person, entity, or
“group” (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934 (the “Exchange Act”)), excluding for this purpose the
Robert R. McCormick Tribune Foundation, the Cantigny Foundation, (or any
charitable trust, foundation, organization, or similar entity or entities
succeeding to one or both of those Foundations or any substantial part thereof)
and any employee benefit plan or trust of Tribune Company or its subsidiaries,
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 20 percent or more



2


--------------------------------------------------------------------------------


 

of either the then outstanding shares of common stock or the combined voting
power of Tribune Company’s then outstanding voting securities entitled to vote
generally in the election of directors; or


(b)  

Individuals who, as of January 1, 2005, constitute the Board of Directors of
Tribune Company (as of January 1, 2005 the “Incumbent Board” and, generally, the
“Board”) cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to the date hereof whose
election, or nomination for election, by the shareholders of Tribune Company was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board (other than an election or nomination of an individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the members of the Board of Tribune
Company, as such terms are used in Rule 14a-11 of Regulation 14A promulgated
under the Exchange Act) shall be considered as though such person were a member
of the Incumbent Board; or


(c)  

Consummation of a reorganization, merger, consolidation or other transaction
involving Tribune Company, in each case, with respect to which persons who were
the shareholders of Tribune Company immediately prior to such reorganization,
merger, consolidation or other transaction do not, immediately thereafter, own,
directly or indirectly, 50% or more of the combined voting power of the then
outstanding securities entitled to vote generally in the election of directors
of the reorganized, merged or consolidated company, or a liquidation or
dissolution of Tribune Company, or the sale of all or substantially all of the
assets of Tribune Company.


5.     Amount and Payment of Transitional Compensation. A Participant who is
eligible for transitional compensation shall receive:

(a)  

Subject to paragraph 6, a lump-sum cash payment, payable within 30 calendar days
after the date on which his employment terminates, in an amount equal to the sum
of:


(i)  

For Tier I Participants, three (3) multiplied by the sum of (x) the
Participant’s highest annual rate of Base Salary in effect within the three
years prior to or upon the effective date of termination and (y) two hundred
percent (200%) of the Participant’s target bonus payable for the year in which
the Change in Control occurs under the Tribune Company Incentive Compensation
Plan (As Amended and Restated Effective May 12, 2004), as now or hereafter
amended, or any replacement or successor plan; or



3


--------------------------------------------------------------------------------


(ii)  

For Tier II Participants, two (2) multiplied by the sum of (x) the Participant’s
highest annual rate of Base Salary in effect within the three years prior to or
upon the effective date of termination and (y) two hundred percent (200%) of the
Participant’s target bonus payable for the year in which the Change in Control
occurs under the Tribune Company Incentive Compensation Plan (As Amended and
Restated Effective May 12, 2004), as now or hereafter amended, or any
replacement or successor plan.


    (b)        Outplacement services at a qualified agency selected by Tribune
Company;

(c)  

Continuation of coverage under his employer’s group medical, group life, and
group long-term disability plans, if any, and under any policy or policies of
“split dollar” life insurance maintained by his employer, until the earliest to
occur of:


(i)  

The expiration of 36 months for Tier I Participants, and the expiration of 24
months for Tier II Participants, from the date on which his employment
terminates; or


(ii)  

The date on which he obtains comparable coverage provided by a new employer.


  For purposes of this paragraph 5, a Participant’s annual rate of base salary
shall be determined prior to any reduction for deferred compensation, “401(k)”
plan contributions, and similar items, provided that any reduction in a
Participant’s annual rate of salary, group insurance or split dollar coverage,
occurring within 36 months after a Change in Control shall be disregarded, and
the payments and coverage under this paragraph shall be governed by the annual
salary, group insurance and split dollar coverage, provided to such Participant
immediately prior to such reduction.


6.

Certain Distributions. Notwithstanding any provision of the Plan to the
contrary, a Participant who is a “specified employee” as defined in Section
409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (the “Code”)
may not receive a distribution under the Plan prior to the date which is 6
months after the date of the Participant’s termination of employment, or, if
earlier, the date of death of the Participant.


7.

Taxes. If, for any reason, any part or all of the amounts payable to a Tier I or
Tier II Participant pursuant to the Plan (or otherwise, if such amounts are paid
by Tribune Company or any of its subsidiaries after there has been a Change in
Control) are deemed to be “excess parachute payments” within the meaning of
Section 280G(b)(1) of the Code , Tribune Company shall pay to such Participant,
in addition to any other amounts that he may be entitled to receive pursuant to
the



4


--------------------------------------------------------------------------------


Plan, an amount which, after all federal, state, and local taxes (of whatever
kind) imposed on the Participant with respect to such amount are subtracted
therefrom, is equal to the excise taxes imposed on such excess parachute
payments pursuant to Section 4999 of the Code.


8.

No Funding of Transitional Compensation. Nothing herein contained shall require
or be deemed to require Tribune Company or a subsidiary to segregate, earmark,
or otherwise set aside any funds or other assets to provide for any payments
required to be made hereunder, and the rights of a terminating Participant to
transitional compensation hereunder shall be solely those of a general,
unsecured creditor of Tribune Company. However, Tribune Company may, in its
discretion, deposit cash or property, or both, equal in value to all or a
portion of the amounts anticipated to be payable hereunder for any or all
Participants into a trust, the assets of which are to be distributed at such
times as are provided for in the Plan; provided that such assets shall be
subject at all times to the rights of Tribune Company’s general creditors.


9.

Death. In the event of a Participant’s death, any amount or benefit payable or
distributable to him pursuant to paragraph 5(a) and paragraph 7shall be paid to
the beneficiary designated by such Participant for such purpose in the last
written instrument received by the Committee prior to the Participant’s death,
if any, otherwise, to the Participant’s estate.


10.

Rights in the Event of Dispute. If a claim or dispute arises concerning the
rights of a Participant or beneficiary to benefits under the Plan, regardless of
the party by whom such claim or dispute is initiated, Tribune Company shall,
upon presentation of appropriate vouchers, pay all legal expenses, including
reasonable attorneys’ fees, court costs, and ordinary and necessary
out-of-pocket costs of attorneys, billed to and payable by the Participant or by
anyone claiming under or through the Participant (such person being hereinafter
referred to as the Participant’s “claimant”), in connection with the bringing,
prosecuting, defending, litigating, negotiating, or settling such claim or
dispute; provided that:


(a)  

The Participant or the Participant’s claimant shall repay to Tribune Company any
such expenses theretofore paid or advanced by Tribune Company if and to the
extent that the party disputing the Participant’s rights obtains a judgment in
its favor from a court of competent jurisdiction from which no appeal may be
taken, whether because the time to do so has expired or otherwise, and it is
determined that such expenses were not incurred by the Participant or the
Participant’s claimant while acting in good faith; provided further that


(b)  

In the case of any claim or dispute initiated by a Participant or the
Participant’s claimant, such claim shall be made, or notice of such dispute
given, with specific reference to the provisions of this Plan, to the



5


--------------------------------------------------------------------------------


 

Committee within one year after the occurrence of the event giving rise to such
claim or dispute.


11.

Amendment or Termination. Subject to Section 409A of the Code, the Board of
Directors of Tribune Company reserves the right to amend, modify, suspend, or
terminate the Plan at any time; provided that:


(a)  

Without the consent of the Participant, no such amendment, modification,
suspension, or termination shall reduce or diminish his right to receive any
payment or benefit which becomes due and payable under the Plan as then in
effect by reason of his termination of employment prior to the date on which
such amendment, modification, suspension, or termination becomes effective; and


(b)  

No such amendment, modification, suspension, or termination which has the effect
of reducing or diminishing the right of any Participant to receive any payment
or benefit under the Plan will become effective prior to the expiration of the
36 consecutive month period commencing on the date of a Change in Control, if
such amendment, modification, suspension, or termination was effected: (i) on
the day of or subsequent to the Change in Control; (ii) prior to the Change in
Control, but at the request of any third party participating in or causing the
Change in Control; or (iii) otherwise in connection with or in anticipation of a
Change in Control.


12.

No Obligation to Mitigate Damages. In the event a Participant becomes eligible
to receive benefits hereunder, the Participant shall have no obligation to seek
other employment in an effort to mitigate damages. To the extent a Participant
shall accept other employment after his termination of employment, the
compensation and benefits received from such employment shall not reduce any
compensation and benefits due under this Plan, except as provided in paragraph
5(c).


13.

Other Benefits. The benefits provided under the Plan shall, except to the extent
otherwise specifically provided herein, be in addition to, and not in derogation
or diminution of, any benefits that a Participant or his beneficiary may be
entitled to receive under any other plan or program now or hereafter maintained
by Tribune Company or by any of its subsidiaries.


14.    Successors.

(a)  

Tribune Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, or otherwise) to all or substantially all of
the business and/or assets of Tribune Company, to expressly assume and agree to
perform Tribune Company’s obligations under this Plan in the same manner and to
the same extent that Tribune Company would be required to perform them if no
such succession had taken place unless, in



6


--------------------------------------------------------------------------------


 

the opinion of legal counsel mutually acceptable to a majority of the
Participants, such obligations have been assumed by the successor as a matter of
law. Failure of Tribune Company to obtain such agreement prior to the
effectiveness of any such succession (unless the foregoing opinion is rendered
to the Participants) shall entitle each Participant to terminate his employment
and to receive the payments provided for in paragraphs 5 and 7 above. As used in
this Plan, “Tribune Company” shall mean such company, as presently constituted,
and any successor to its business and/or assets which executes and delivers the
agreement provided for in this paragraph 14 or which otherwise becomes bound by
all the terms and provisions of the Plan as a matter of law.


(b)  

A Participant’s rights under this Plan shall inure to the benefit of, and shall
be enforceable by, the Participant’s legal representative or other successors in
interest, but shall not otherwise be assignable or transferable.


15.

Notices. Any notices referred to herein shall be in writing and shall be
sufficient if delivered in person or sent by U.S. registered or certified mail
to the Participant at his address on file with his employer (or to such other
address as the Participant shall specify by notice), or to Tribune Company at
435 North Michigan Avenue, Chicago, Illinois 60611, Attention: Governance and
Compensation Committee.


16.

Waiver. Any waiver of any breach of any of the provisions of the Plan shall not
operate as a waiver of any other breach of such provisions or any other
provisions, nor shall any failure to enforce any provision of the Plan operate
as a waiver of any party’s right to enforce such provision or any other
provision.


17.

Severabilitv. If any provision of the Plan or the application thereof is held
invalid or unenforceable by a court of competent jurisdiction, the invalidity or
unenforceability thereof shall not affect any other provisions or applications
of this Plan which can be given effect without the invalid or unenforceable
provision or application.


18.

Governing Law. The validity, interpretation, construction, and performance of
the Plan shall be governed by the laws of the state of Illinois.


19.

Headings. The headings and paragraph designations of the Plan are included
solely for convenience of reference and shall in no event be construed to effect
or modify any provisions of the Plan.


20.

Gender and Number. In the Plan where the context admits, words in any gender
shall include the other gender, words in the plural shall include the singular,
and words in the singular shall include the plural.



7


--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the Tribune Company Employee Benefits Committee has
caused the foregoing to be executed on behalf of Tribune Company

by the undersigned duly authorized Chairman of the Committee this 22nd day of
December, 2005.


 



     TRIBUNE COMPANY
 

 

      /s/  Donald C. Grenesko
      Donald C. Grenesko
      Chairman of Tribune Company
      Employee Benefits Committee


8